DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an  planet gear housing assembly in an epicyclical gear system of a gas turbine engine having an engine casing, said planet gear housing assembly comprising: an aft planet carrier assembly comprising an aft flange defining a first central aperture and a plurality of first gear shaft pockets positioned about the circumference and radially outward of said first central aperture, each first gear shaft pocket having a first cylindrical wall, wherein said aft flange is coupled to said engine casing to define an aft torsional stiffness; a forward planet carrier assembly comprising a forward flange defining a second central aperture and a plurality of second gear shaft pockets positioned about the circumference and radially outward of said second central aperture, each second gear shaft pocket having a second cylindrical wall, wherein said forward flange is coupled to said aft planet carrier assembly to define a forward torsional stiffness; and a plurality of planet gears each comprising a cylindrical shaft having a forward end portion disposed in the second a gear shaft pocket of said forward planet carrier assembly coaxially with the second cylindrical wall of said second gear shaft pocket, an aft end portion disposed within the first a gear shaft pocket of said aft planet carrier assembly coaxially with the first cylindrical wall of the first gear shaft pocket, and one or more gears carried by said shaft between said forward and aft end portions; wherein said forward torsional stiffness is between 60% and 80% of the aft torsional stiffness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659